DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the last line, “Figure for the abstract: 2”, must be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-16 are objected to because of the following informalities: 
In each of claims 1, 2, and 4, the examiner suggests deleting “intended to”, “intended to be”, or replacing “intended” with a term such as “configured”.  For example, in claim 1 (line 3), “said hinge being intended to suspend the movable part”, could be changed to “said hinge suspending the movable part”, otherwise, the limitations reciting the term “intended” would not carry patentable weight;
In claim 15, line 2, “leas t one” should read “least one”; and
Claims 3, 5-14 and 16 inherit the objections to claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant Admitted Prior Art (hereinafter, “AAPA”, Fig. 1 and current specification, page 1, line 15 through page 2, line 7).
Regarding clams 1, 4-8 and 11-16:
re claim 1, AAPA discloses (in Fig. 1) A hinge 1004 for a micromechanical and/or nanomechanical structure comprising:
a support 1002;
at least one movable part 1000 in an out-of-plane direction with respect to the support 1002;
said hinge 1004 ing the movable part 1000 from the support 1002 allowing for the out-of-plane displacement of the movable part 1000;
the hinge 1004 comprising at least one torsion element 1006 comprising at least one beam 1006 aligned with or parallel to the axis of rotation Y1 of the hinge 1004 and configured to be deformed in torsion;
at least one bending element 1008 configured to be deformed in bending, said bending element mechanically connecting the movable part 1000 and the support 1002 and comprising at least one pair of a first and of a second beam (i.e., note two elements “1008” in Fig. 1) parallel with each other and extending in a plane perpendicular (horizontal direction) to the axis of rotation Y1 (in the vertical direction) of the hinge 1004;
the first beam (i.e., beam 1008 at the top of Fig. 1) being directly connected to the support 1002 and the second beam (i.e., beam 1008 at the bottom of Fig. 1) being directly connected to the movable part 1000;
the first and second beams being connected to one another by a first connecting element 1000 (i.e., the current claim language does not exclude a portion of the movable part being a first connecting element) at least at one of the longitudinal ends thereof (at the right-side edge s viewed in Fig. 1);
the first and second beams extending in the same direction (horizontal) from the first connecting element (an edge portion of the movable part 1000), one end (e.g., the left end) of the first beam being on one side of the axis of rotation Y1, another end (e.g., the right end) of the first beam being on another side of the axis of rotation Y1, one end (e.g., the left end) of the second beam being on one side of the axis of rotation Y1 and another end (e.g., the right end) of the second beam being on another side of the axis of rotation Y1;
re claim 4, The hinge according to claim 1, wherein the first beam (top 1008 in Fig. 1) is intended to be connected by one of the longitudinal ends thereof to the support 1002 and by another longitudinal end to a longitudinal end of the second beam (bottom 1008, i.e., the right side longitudinal ends of the beams are connected by the edge of the movable part 1000), and the second beam (bottom 1008 in Fig. 1) is intended to be connected by the other of the longitudinal ends (i.e., the right end in Fig. 1) thereof to the movable part 1000;
re claim 5, The hinge according to claim 1, comprising at least two bending elements 1008 (top and bottom “1008”, in Fig. 1, top/plan view);
re claim 6, The hinge according to claim 5, comprising a rigid connecting element 1006 between at least two bending elements 1008 extending along a direction parallel to the axis of rotation Y1;
re claim 16, The hinge according to claim 6, wherein the bending elements 1008 are disposed on either side (top and bottom sides) of the at least one torsion beam 1006;
re claim 7, The hinge according to claim 5, wherein the bending elements 1008 are disposed on either side of the at least one torsion beam 1006;
re claim 8, The hinge according to claim 1, comprising two torsion elements 1006 (Fig. 1) each comprising a torsion beam 1006 aligned with the axis of rotation Y1;
re claim 11, The hinge according to claim 1, comprising a stack of layers 1002/1010/1000 (see cross-sectional view at the bottom of Fig. 2) partly etched (i.e., a space is formed between “1002” and “1000”), wherein at least the first and second beams 1008 of the bending element are made in the same layer (Fig. 1, cross section);
re claim 12, A micromechanical and/or nanomechanical structure comprising a support 1002 (Fig. 1), a movable part 1000 in the out-of-plane direction and a hinge 1004 according to claim 1 connecting the movable part 1000 to the support 1002;
re claim 13, The structure according to claim 12, comprising at least one out-of-plane abutment (with elements “1006”) for the mass 1000 moving away from and/or moving towards the support 1002;
re claim 14, A microelectromechanical system comprising at least one structure according to claim 12 (i.e., the structure in Fig. 1 can be readily considered to be a microelectromechanical system); and
re claim 15, The microelectromechanical system according to claim 14, comprising at least one sensor 1010 for measuring the displacement of the movable part in the out-of-plane direction, comprising at least one stress gauge.
Therefore, claims 1, 4-8 and 11-16 are anticipated by AAPA.

Allowable Subject Matter
Claims 2 (without the term “intended”), 3, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-3 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 2 (when combined with claim 1) and claim 3 depends from claim 2; and
Claims 9-10 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 9 (when combined with claim 1) and claim 10 depends from claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  There references listed on the attached PTO-892 disclose devices with movable parts, hinges, torsion beams and bending beams that have some similarity of that of the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892